 1 Elliot Gale (State Bar No. 263326)
   egale@sagarialaw.com
 2 Joe Angelo (State Bar No. 268542)
   jangelo@sagarialaw.com
 3 SAGARIA LAW, P.C.
   3017 Douglas Blvd., Ste. 200
 4 Roseville, California 95661
   Telephone: (408) 279-2288
 5 Facsimile: (408) 279-2299

 6 Attorneys for Plaintiff
   Rita Libman
 7

 8
                                  UNITED STATES DISTRICT COURT
 9
               EASTERN DISTRICT OF CALIFORNIA — SACRAMENTO DIVISION
10

11
     RITA LIBMAN                                        Case No.: 2:18-cv-01686-JAM-AC
12
                    Plaintiff,
13                                                                    ORDER
14          vs.

15 CITIMORTGAGE, INC.
             Defendant.
16           .
17

18

19
            Pursuant to the stipulation of the Parties, Citimortgage, Inc. is dismissed with prejudice
20
     and each party shall bear its own attorneys’ fees and costs.
21

22
            IT IS SO ORDERED.
23

24
     DATED: 1/3/2019                               /s/ John A. Mendez________________________
25                                                 Hon. JOHN A. MENDEZ
                                                   UNITED STATES DISTRICT COURT JUDGE
26

27

28

                                                       1
                                              [PROPOSED] ORDER
